Citation Nr: 1712733	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  09-37 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for heart disease to include cardiomyopathy; atrial fibrillation; mitral valve prolapse; congestive heart failure; and placement of a biventricular pacing implantable defibrillator, to include as secondary to service-connected coronary artery disease (CAD) and diabetes mellitus type II.

2.  Entitlement to an initial disability rating in excess of 10 percent for non-obstructive CAD.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service with the United States Army from December 1965 to October 1967 and also served in the Army Reserve.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from October 2007 and August 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In August 2014, the Board remanded the appeal for further development, and in December 2015 the Board issued a decision adjudicating the issues on appeal.  However, in an October 2016 Order, the United States Court of Appeals for Veteran Claims (Court) remanded this appeal to the Board for action consistent with the October 2016 Joint Motion for Remand (JMR).  

In September 2012, a hearing was held before a Decision Review Officer (DRO).  In April 2014, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ).  Copies of the transcripts from both hearings have been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As discussed above, this appeal has been remanded to the Board pursuant to an October 2016 JMR and Court Order.  This Order found that the Board had not sufficiently discussed favorable evidence to the Veteran with regard to his service connection claim, and that the Board did not discuss evidence indicative of worsening with regard to the Veteran's initial rating claim, and remanded for appropriate action, as directed by the terms of the JMR.

With regard to the Veteran's initial rating claim, a July 2014 private treatment record indicates that the Veteran's CAD is moderate in severity, while the Veteran's August 2011 VA examination report describes the Veteran's CAD as mild in severity.  On this basis, remand for more contemporaneous VA examination is necessary to adjudicate the Veteran's claim.

As for the Veteran's heart disease service connection claim, a February 1968 VA treatment record notes a report of chest pain upon exertion and diaphoresis, within one year of service.  Diaphoresis was later noted as a symptom in a September 2003 Private Admission Assessment, prior to the Veteran undergoing implantation of a biventricular pacing defibrillator system and trans-thoracic cardioversion for atrial fibrillation.  As such, this evidence is potentially favorable to the Veteran on a theory of entitlement based on presumptive service connection and must be addressed.  Additionally, the Board notes that the findings contained in a July 2007 VA examination report raised the theory of entitlement to secondary service connection on the basis of the Veteran's service connected diabetes, and the July 2007 VA examination did not provide an adequate etiology opinion in this regard.  Additionally, as noted by in the October 2016 JMR, the July 2007 VA examiner and also failed to identify the sources for his conclusion that the Veteran's "cardiomyopathy, atrial fibrillation, and congestive heart failure" are not secondary to service-connected diabetes.  

Finally, the Board notes that in the remand instructions for the August 2014 Board remand, the Board directed the AOJ to procure a VA examination report that considered the Veteran's lay statements as to the onset and symptoms of his heart condition, more specifically, his April 2007 lay statement that he was sent to base camp due to heart palpitations he experienced in service, and a March 1982 Army Reserve Quadrennial Medical Examination finding in which an irregular heart beat is noted.  As the Veteran's previous VA examination reports do not, as noted by the October 2016 JMR, discuss these lay statements, an additional examination report addressing this lay evidence is required.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment record relevant to his heart conditions both service-connected and nonservice-connected from December 2015 onwards and associate those records with the claim file.  

2. Contact the Veteran to ask him to identify any private treatment records relevant to the claims on appeal and provide him with a release form for the procurement of such private medical records.  If he returns the requested information, attempt to obtain the records.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3. After the development above in (1) and (2) has been completed, schedule the Veteran for an examination with a cardiologist, if possible, or a similarly qualified physician to determine the current severity of the Veteran's service-connected CAD.  The examiner should review this Remand and the claims file, perform all indicated studies, and report any findings, including any functional impairment or effects on employment and ordinary activities, in detail.

a. The examiner should again identify which of the Veteran's symptoms are at least as likely as not attributable solely to his service-connected CAD and which are attributable to his other heart conditions, if possible to differentiate.  Please provide the basis for any diagnosis or opinion and a rationale, or reasoned medical explanation, for any opinion.

b. If the examiner finds that an opinion cannot be rendered regarding the attribution of the Veteran's symptoms without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training). 

4. After the development requested above in (1) and (2) has been completed, obtain an addendum opinion from the April 2013, April 2015, and June 2015 VA examiner, or, if unavailable, from another similarly qualified VA physician, to determine the nature and etiology of any cardiomyopathy, mitral valve prolapse, atrial fibrillation, congestive heart failure, and biventricular pacing implantable defibrillator placement.  Provide the examiner with the claims file, including a copy of this REMAND, the October 2016 JMR, and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already of record.  The examiner should review this Remand, the October 2016 JMR and the claims file.

a. The examiner should review the Veteran's lay statements of record with regard to the onset and duration of his symptoms, specifically the Veteran's April 2007 lay statements the he was sent to base camp due to heart palpitations during active duty service, and a March 1982 Army Reserve Quadrennial Medical Examination indicating that the Veteran exhibited an irregular heartbeat.

b. The examiner should also review the February 1968 and September 2003 records discussed above in the body of this remand decision.

c. Regarding any cardiomyopathy, the examiner MUST provide an opinion, based on evidence in the record, on the following issues: 

i.  Whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any cardiomyopathy present at any time after the Veteran's filing of his February 2007 claim is: (1) etiologically related to an in-service injury, event, or disease; or (2) began within one year after discharge from active service.

ii. whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any cardiomyopathy present at any time after the Veteran's filing of his February 2007 claim is related to conceded in-service herbicide exposure

iii. whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any cardiomyopathy present at any time after the Veteran's filing of his February 2007 claim is proximately due to or, alternatively, chronically aggravated (i.e., worsened beyond its natural progression) by the Veteran's service-connected non-obstructive CAD

iv. whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any cardiomyopathy present at any time after the Veteran's filing of his February 2007 claim is proximately due to or, alternatively, chronically aggravated (i.e., worsened beyond its natural progression) by the Veteran's service-connected diabetes mellitus, Type II.

v. The Board notes that even if any of the above requested opinions have previously been provided, the examiner must consider the April 2007 lay statement, March 1982 Army Reserve Quadrennial Medical Examination, February 1968 VA treatment record, and September 2003 treatment records discussed above in the body of this remand in rendering the requested opinions.

d. Regarding any mitral valve prolapse, the examiner MUST provide an opinion, based on evidence in the record, on the following issues: 

i. whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any mitral valve prolapse present at any time after the Veteran's filing of his February 2007 claim is: (1) etiologically related to an in-service injury, event, or disease; or (2) began within one year after discharge from active service.

ii. whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any mitral valve prolapse present at any time after the Veteran's filing of his February 2007 claim is related to conceded in-service herbicide exposure

iii. whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any mitral valve prolapse present at any time after the Veteran's filing of his February 2007 claim is proximately due to or, alternatively, chronically aggravated (i.e., worsened beyond its natural progression) by the Veteran's service-connected non-obstructive CAD

iv. whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any mitral valve prolapse present at any time after the Veteran's filing of his February 2007 claim is proximately due to or, alternatively, chronically aggravated (i.e., worsened beyond its natural progression) by the Veteran's service-connected diabetes mellitus, Type II.

v. The Board notes that even if any of the above requested opinions have previously been provided, the examiner must consider the April 2007 lay statement, March 1982 Army Reserve Quadrennial Medical Examination, February 1968 VA treatment record, and September 2003 treatment records discussed above in the body of this remand in rendering the requested opinions.

e. Regarding any atrial fibrillation, the examiner MUST provide an opinion, based on evidence in the record, on the following issues:

i. Whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any atrial fibrillation present at any time after the Veteran's filing of his February 2007 claim is: (1) etiologically related to an in-service injury, event, or disease; or (2) began within one year after discharge from active service.

ii. whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any atrial fibrillation present at any time after the Veteran's filing of his February 2007 claim is related to conceded in-service herbicide exposure

iii. whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any atrial fibrillation present at any time after the Veteran's filing of his February 2007 claim is proximately due to or, alternatively, chronically aggravated (i.e., worsened beyond its natural progression) by the Veteran's service-connected non-obstructive CAD

iv. whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any atrial fibrillation present at any time after the Veteran's filing of his February 2007 claim is proximately due to or, alternatively, chronically aggravated (i.e., worsened beyond its natural progression) by the Veteran's service-connected diabetes mellitus, Type II.

v. The Board notes that even if any of the above requested opinions have previously been provided, the examiner must consider the April 2007 lay statement, March 1982 Army Reserve Quadrennial Medical Examination, February 1968 VA treatment record, and September 2003 treatment records discussed above in the body of this remand in rendering the requested opinions.

f. Regarding any congestive heart failure, the examiner MUST provide an opinion, based on evidence in the record, regarding:

i. Whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any congestive heart failure present at any time after the Veteran's filing of his February 2007 claim is: (1) etiologically related to an in-service injury, event, or disease; or (2) began within one year after discharge from active service.

ii. whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any congestive heart failure present at any time after the Veteran's filing of his February 2007 claim is related to conceded in-service herbicide exposure

iii. whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any congestive heart failure present at any time after the Veteran's filing of his February 2007 claim is proximately due to or, alternatively, chronically aggravated (i.e., worsened beyond its natural progression) by the Veteran's service-connected non-obstructive CAD

iv. whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any congestive heart failure present at any time after the Veteran's filing of his February 2007 claim is proximately due to or, alternatively, chronically aggravated (i.e., worsened beyond its natural progression) by the Veteran's service-connected diabetes mellitus, Type II.

v. The Board notes that even if any of the above requested opinions have previously been provided, the examiner must consider the April 2007 lay statement, March 1982 Army Reserve Quadrennial Medical Examination, February 1968 VA treatment record, and September 2003 treatment records discussed above in the body of this remand in rendering the requested opinions.

g. Please provide the basis for any diagnosis and a complete rationale, including a reasoned medical explanation, for any opinion. 

h. If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training). 

5. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

6. Then, the RO or AMC should readjudicate the claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




